Citation Nr: 0900319	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-33 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another person or by 
reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to June 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is claiming entitlement to special monthly 
compensation based on a need for the regular aid and 
attendance of another person or by reason of being 
housebound.  

In November 2003, the veteran underwent VA examination.  The 
purpose of the examination was to record manifestations and 
findings pertinent to the question of whether the veteran was 
housebound or in need of the regular aid and attendance of 
another person.  The examiner noted that the veteran was 
schizophrenic and that he was not complying with his 
prescribed asthma medication and nebulizer.  The veteran 
reported that because of his poor compliance, he had been 
admitted to a hospital on numerous occasions with near 
respiratory failure.  After recording a diagnosis of 
schizophrenia and severe asthma, the examiner certified that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.

Special monthly compensation is payable to a veteran who is 
permanently bedridden or so helpless as a result of a 
service-connected disability that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) 


(West 2002); 38 C.F.R. § 3.350(b) (2008).  The November 2003 
opinion delivered by the VA examiner incorporated the 
veteran's nonservice-connected asthma into the determination 
of whether or not the veteran was bedridden or required the 
regular aid and attendance of another person.

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  In the present case, the Board finds that 
clarification is required as to whether the veteran is 
housebound or in need of regular aid and attendance by 
another person based solely and only on his service-connected 
schizophrenia.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board cannot substitute its own 
judgment for that of a medical professional).

Accordingly, the case is remanded for the following action:

1. The RO must contact the veteran to 
request the names and addresses of all 
doctors and medical care facilities that 
have examined or treated him for his 
service-connected disability during the 
pendency of this appeal.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the 


efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran must then be afforded a VA 
examination for an assessment as to the 
veteran's housebound status or permanent 
need for regular aid and attendance.  The 
examiner must determine whether the 
veteran is housebound or requires regular 
aid and attendance for another person 
based solely and only on the veteran's 
service-connected schizophrenia.  The 
claims file, including any newly acquired 
documentation received pursuant to 
paragraph 1, and a copy of this remand 
must be provided to the examiner, who must 
review both before formulating an opinion.

In determining the need for regular aid 
and attendance, the examiner must consider 
whether, in light of the veteran's 
service-connected disorder, the veteran is 
able to dress and undress himself; keep 
himself clean and presentable; adjust any 
prosthetic or orthopedic appliances; feed 
himself (to include preparation of meals) 
through loss of coordination of upper 
extremities; use the toilet independently; 
or is a danger to himself or others as a 
result of the inherent hazards or dangers 
of his daily environment.  It is not 
required that all of the disabling 
conditions enumerated above be found to 
exist before a favorable evaluation may be 
made; the particular personal functions 
which the claimant is unable to perform 
must be considered in connection with 
his/her condition as a whole.  The 
examiner must observe the veteran's 
abilities 


to perform these tasks, and comment 
accordingly.  The examiner must be mindful 
that the need for aid and attendance need 
only be regular, not constant, for an 
affirmative opinion to be provided.

After review of the claims file, the VA 
examiner must opine as to whether the 
veteran's service-connected psychiatric 
disability has caused him to be 
permanently bedridden; resulted in the 
veteran being so helpless as to be in the 
need of regular aid and attendance; or 
rendered him permanently housebound.  

A rationale must be provided for any 
opinion given.  The report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim; the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




